Citation Nr: 0945436	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than August 25, 
1999, for the grant of service connection for degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from November 1972 to December 1974.  He was additionally a 
member of the National Guard, with various periods of active 
duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Salt Lake City, Utah, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefit sought.

This case was previously before the Board in June 2007; 
entitlement to an earlier effective date was denied at that 
time.  The Veteran appealed that denial to the Court of 
Appeals for Veterans Claims (the Court).  In May 2009, the 
Court, pursuant to a Joint Motion, vacated the Board's June 
2007 decision and remanded the issue for further appellate 
consideration.  


FINDINGS OF FACT

1.  In December 1982, the RO denied the Veteran's claim of 
service connection for a low back disability.  The Veteran 
was notified of that decision but did not file a notice of 
disagreement within one year from such notice.

2.  In August 1991, the Board denied the Veteran's reopened 
claim of service connection for a low back disability.

3.  In May 1993, the Court affirmed the Board's August 1991 
decision denying service connection for a low back 
disability.

4.  The Veteran filed a reopened claim of service connection 
for a low back disability on August 25, 1999.  An August 2002 
rating decision granted service connection for degenerative 
disc disease of the lumbar spine, effective August 25, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to August 25, 1999, 
for the grant of service connection for degenerative disc 
disease of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5108, 5110, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.400(q)(ii), 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, VCAA notice is not 
required because the issue presented involves a claim for 
review of a prior final regional office decision on the basis 
of clear and unmistakable error (CUE).  See Parker v. 
Principi, 15 Vet. App. 407 (2002).

Moreover, as claims based on CUE are dependent upon evidence 
and information already of record as of the time of the 
disputed decision, there is no assistance which can be 
offered to the Veteran in substantiating his claim.  

Analysis

The appellant contends that he is entitled to retroactive 
service connection benefits earlier than August 25, 1999, 
based upon the establishment of service connection for a low 
back disorder, characterized as degenerative disc disease of 
the lumbar spine.  He argues that these benefits should date 
back to December 1982, when he initially applied for service 
connection for a low back disorder.  He argues that the RO 
should have determined that he had injured his back during a 
period of ACDUTRA at that time, aggravating a pre-existing 
low back disability, and but for the RO's clear and 
unmistakable error, service connection would have been 
established at that time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009).

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefore. See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).

Applicable regulations provide that the effective date of a 
benefit based on new and material evidence other than service 
department records received after final disallowance of a 
claim for the benefit shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) (2009).

In December 1982, the RO denied the Veteran's claim for a low 
back disability. The Veteran was notified of that decision in 
December 1982, but did not file a timely notice of 
disagreement within one year of such notice, and it became 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

In August 1991, the Board denied the Veteran's claim for a 
low back disability. The Veteran was notified of that 
decision and appealed the denial to the Court, which affirmed 
the Board's denial of service connection for a low back 
disability in a May 1993 decision.  The Veteran did not 
appeal the Court's decision to the Federal Circuit Court, and 
hence the Court's May 1993 denial of service connection for a 
low back disability became final in July 1993, 60 days after 
entry of the adverse appellate decision.  38 C.F.R. 
§§ 7291(a)(1) and 7292; Fed. Cir. R. 4(a)(1)(B).  The May 
1993 Court decision is the last final denial of the benefit 
sought.

Despite the finality of a prior adverse decision by the RO or 
the Board, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  These provisions do not apply to decisions by the 
Court, however.  Barring a grant of extraordinary relief, the 
decision of the Court is final and, after expiration of the 
21 day period for filing of motions for reconsideration, may 
not be reopened or revisited.

With respect to the claim of CUE in prior RO decisions, the 
Veteran has argued that there was CUE in the December 1982 
rating decision that denied his claim for service connection 
for a low back disorder.  The Veteran's claim for service 
connection for a low back disorder was subsequently denied by 
the Board in 1991, however, and by the Court in May 1993.  
The December 1982 rating action issued prior to that Board 
decision was subsumed in that 1991 Board decision, which was 
in turn subsumed by the 1993 Court affirmation.  See 
38 U.S.C.A. § 7103(a); Herndon v. Principi, 311 F.3d 1121, 
1125 (Fed. Cir. 2002).  Thus, if the Veteran wishes to 
challenge a prior decision based upon CUE, he would have to 
do so through an appropriate motion for extraordinary relief 
from the Court, which has not been done in this case.  The 
Board simply does not have the authority to revisit and 
modify Court decisions.  38 C.F.R. § 20.101.  The May 1993 
decision is, in this forum, final and unassailable.  

The Veteran, through his representative, has argued that the 
subsuming doctrine is not applicable in this case, as the 
December 1982 RO denial was not a direct part of the January 
1990 rating decision, the appeal of which lead to the May 
1993 Court decision.  He argues that, because the record 
considered was not identical in December 1982 and January 
1990, the subsuming doctrine does not apply.  The reopened 
January 1990 decision considered the December 1982 record 
plus new and material evidence submitted between 1982 and 
1990.  In so arguing, the Veteran and his representative have 
acknowledged that binding precedents from the Court and the 
Federal Circuit have previously rejected this position in 
setting forth the subsuming doctrine, and that the Board 
lacks the authority to overturn the subsuming doctrine.  The 
appellant's argument is therefore rejected, and the subsuming 
doctrine is applied as mandated by the Court and the Federal 
Circuit.

Following the 1993 Court decision, the next statement from 
the appellant on the matter of entitlement to service 
connection for a low back disability was a claim received by 
VA on August 25, 1999.  A March 2001 rating decision reopened 
the Veteran's claim based upon the receipt of new and 
material evidence, but continued the denial.  An August 2002 
rating decision then granted service connection for 
degenerative disc disease of the lumbar spine.  An effective 
date of August 25, 1999, was assigned by the RO as the 
effective date of that grant of service connection.

An effective date for a reopened claim of entitlement to 
service connection can be no earlier than the date the 
request to reopen the claim was filed. See 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2006). 
There is no provision in either the statute or the 
regulations that allows for an earlier effective date based 
on a reopened claim unless a clear and unmistakable error was 
committed in a prior decision, or unless the new and material 
evidence resulted from receipt of additional relevant 
military records.  See 38 U.S.C.A. § 5110(i) (West 2002); 38 
C.F.R. § 3.105 (2009). The provision regarding receipt of 
additional military records is not applicable in this case, 
as the record reflects that all available and relevant 
military records were associated with the file prior to the 
May 1993 Court decision.  While the Veteran has resubmitted 
copies of records, these are duplicative of those already of 
record, or are not relevant to the inquiry regarding 
aggravation of the pre-existing low back disability.

The Board is bound to apply applicable laws and regulations.  
See 38 U.S.C.A. § 7105 (West 2002).  The Court's decision in 
May 1993 on the issue of entitlement to service connection 
for a low back disorder is, by law, final.  The effective 
date of the grant of service connection for a low back 
disorder cannot, by regulation, be earlier than the date of 
the appellant's new claim for the benefit filed after the 
final disallowance of his earlier claim.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) (2006).

Under the circumstances of this case, the record presents no 
basis under applicable laws and regulations to allow an 
effective date earlier than August 25, 1999, the date of 
receipt of the request to reopen a previously denied claim, 
the disallowance of which had become final.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply, and an earlier 
effective date is not warranted.


ORDER

An effective date earlier than August 25, 1999, for the grant 
of service connection for degenerative disc disease of the 
lumbar spine is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


